Beck, J.
It appearing from the petition in this case and the bill of exceptions to the refusal of an interlocutory injunction that a judgment refusing injunctive relief alone is complained of, and it further appearing that no supersedeas was granted upon the refusal of injunction in the court below, and that the acts against which an injunction was sought have been performed and completed, which facts have been made duly to appear to this court and are not controverted by the plaintiif in error, the writ of error will be dismissed. Moody v. Georgia Ry. & Power Co., 139 Ga. 102 (76 S. E. 857), and cases there cited.

Writ of error dismissed.


All the Justices concur.